*556The defendant’s challenge to the legal sufficiency of the evidence is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19-20 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Smith, 16 AD3d 602 [2005]).
In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s contention that the Supreme Court did not provide a meaningful response to a jury question is unpreserved for appellate review (see CPL 470.05 [2]; People v Slacks, 90 NY2d 850 [1997]). In any event, the Supreme Court responded meaningfully to the note from the jury (see CPL 310.30; People v Malloy, 55 NY2d 296 [1982], cert denied 459 US 847 [1982]; People v Hayes, 48 AD3d 831 [2008]). Ritter, J.P, Florio, Miller and Dillon, JJ., concur.